Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to application filed on 09/05/2020.	Date: Prov.[09/06/2019] Claims 1-20 are pending. 



Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 contains “burning” The specification discloses “burning” but no clear definition is provided, is this saving? Appropriate clarification is required, the examiner presumes this is “saving” or “loading”.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities[i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for Blockchain redemption request for tokenized assets trading. 
[Step-2A] Prong One: The claim 1 is then analyzed to determine whether it is directed to a judicial exception:  The claim recites the limitations of 
	creating a blockchain ledger on a blockchain … of a blockchain…, the blockchain network comprising a plurality of distributed … operating a consensus algorithm to record transactions across a distributed blockchain ledger; 
	receiving a request to tokenize assets; 
	tokenizing, based on the request, the assets onto the distributed blockchain ledger to yield tokens; 
	receiving a redemption request; 
	burning, based on the redemption request, the tokens off the distributed blockchain ledger; 
	performing atomic transaction commitment; and 
	performing net settlement computations based on trading transactions in blocks, the net settlement computation further comprising net settlement movements comprising instructions to outside services separate from the custodian…; 
	a trader module operating on a trader device, the trader module configured to interact with the custodian… and to perform operations comprising: 
	reading, via a …unspent transaction outputs and sums for balances; enabling access to traders to an order entry system; 
	initiating issuance and redemption requests to the custodian …; and 	managing public keys and private keys for the traders; an atomic swap …configured on a …, the atomic swap … configured to perform operations comprising: 
	receiving transactions from a matching engine that matches traders; 
	obtaining a signing of the transactions with the private key to yield signed transactions; 
	adding the signed transactions to a mempool; 95Docket No. 170-OO1OUS 
	ensuring that an atomic swap occurs that changes ownership of assets concurrently with two respective distributed blockchain ledgers to yield a trade execution; and 
	notifying the matching engine or other systems of a successful or failed trade execution; and 
	a cross-custodian net settlement module configured on … the cross-custodian net settlement module configured to perform operations comprising:
	 calculating net settlement amounts due for all users in each asset between any two custodian modules and their related distributed blockchain ledgers; 
	generating, based on the net settlement amounts, a full allocation report for all users, all assets all related unspent outputs and proofs, the full allocation report comprising netted quantities and residual quantities; 
	loading the residual quantities into a blockchain-based smart contract or otherwise creating movement instructions over non-blockchain ledger rails; and 
	creating an … transaction that burns and reallocates the netted quantities and 	
invokes the blockchain-based smart contract or other traditional rail payments.  

The claimed method/system/machine simply describes series of steps for transferring a portion of a transaction in response to user input. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a node comprising a processor, a storage device, a custodian module of exchange network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]-Prong Two:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a node comprising a  processor, blockchain node/blockchain network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 1, and 19- 20.  
Furthermore, the dependent claims 2-18 do not resolve the issues raised in the independent claims. The dependent claims 2-18 are directed towards using the consensus algorithm, atomic swap module, public & private keys, credit engine, matching engine,, smart contract, blockchain ledger, a transaction broadcasting protocol and privacy level.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tran et al (US 2017/0232300 A1)
	Regarding claim 1, Tran discloses a system comprising: a custodian node comprising a processor and a computer-readable storage device storing instructions for operating a custodian module to perform operations comprising: creating a blockchain ledger on a blockchain node of a blockchain network, the blockchain network comprising a plurality of distributed nodes operating a consensus algorithm to record transactions across a distributed blockchain ledger (para [0119]; via  Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement…); 
	receiving a request to tokenize assets (para [0197]; via In one or more embodiments, the described technology adapts and/or generates cryptographic wallet which holds a new cryptographic currency [i.e., an Ether, bitcoin, or blockchain	token] and corresponding cryptographic protocol for exchanging items…); 
	tokenizing, based on the request, the assets onto the distributed blockchain ledger to yield tokens (para [0197]; via Rather that representing a single transferable, object an Blockchain token wallet holds multiple stock items (such as shares in companies)…); 
	receiving a redemption request (para [0320]; via In some embodiments, the method may further include, after the step of generating the first transfer record: displaying at the user interface a payment request, and determining whether a user payment has been remitted before proceeding with the step of executing…); 
	burning, based on the redemption request, the tokens off the distributed blockchain ledger (para (0320]; via the method may further include generating a first transfer record for recording a transfer of the asset to a new owner… 0983 for loading, the applicant spec does not specifically define “burning” ); 
	performing atomic transaction commitment (para [0327, 0201], Fig. 14A shows an exemplary smart contract agent running in electronic agents that carry out transactions…); and 
	performing net settlement computations based on trading transactions in blocks, the net settlement computation further comprising net settlement movements comprising instructions to outside services separate from the custodian node (para [0210]; via the above system can determine trade settlement automatically for stock…); 
	a trader module operating on a trader device, the trader module configured to interact with the custodian module and to perform operations comprising: reading, via a wallet, unspent transaction outputs and sums for balances (para [0755], Fig. 13A; via  Note that the GavCoin is all "stored" as entries in the GavCoin contract's database; the word "account" in the context of step 6 simply means that there is a data entry in the GavCoin contract storage with a key for the bet contract's address and a value for its balance…); 	
	enabling access to traders to an order entry system (para [0200]; via  Based on the orders, the described technology generates the appropriate transaction messages, which are broadcast to the network for authentication and verification…);  
	initiating issuance and redemption requests to the custodian module (para (0317]; via  Digital signatures and other methods like fingerprinting provide a method to issue and transfer titles…); and 
	managing public keys and private keys for the traders (para [0716]; via  Smart keys can be used to facilitate access to the permitted party…); 
	an atomic swap module configured on a node, the atomic swap module configured to perform operations comprising: receiving transactions from a matching engine that matches traders (para [0201]; via the described technology, in various embodiments, implements an atomic commitment protocol, such as a two-phase commitment protocol, to ensure that both traders are ready to send their respective transaction messages …); 
	obtaining a signing of the transactions with the private key to yield signed transactions (para [0202]; via the private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens,); 
	adding the signed transactions to a mempool (para [0202]; via the transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key-to verify that the sender originated the transaction…); 
	ensuring that an atomic swap occurs that changes ownership of assets concurrently with two respective distributed blockchain ledgers to yield a trade execution (para [0119]; via  Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement…); and 	notifying the matching engine or other systems of a successful or failed trade execution (para [0310]; via Each block created in the block chain 206 may contain a record or transaction describing one or more addresses that receive an incentive, such as product or service, as the result of successfully mining the block 206b …);and 	
	a cross-custodian net settlement module configured on a node, the cross-custodian net settlement module configured to perform operations comprising: calculating net settlement amounts due for all users in each asset between any two custodian modules and their related distributed blockchain ledgers (para [0210]; via the above system can determine trade settlement automatically for stock…); 
	generating, based on the net settlement amounts, a full allocation report for all users, all assets all related unspent outputs and proofs, the full allocation report comprising netted quantities and residual quantities (para [0348]; via contract for the sale of goods can state the quantity of goods to be delivered under the contract in terms of the buyer's requirements or Seller's output…); 
	loading the residual quantities into a blockchain-based smart contract or otherwise creating movement instructions over non-blockchain ledger rails (para [0716]; via the decentralized ledger also becomes a system for recording and managing property rights as well as enabling the smart contracts to be duplicated if records or the smart key is lost…); and 
	creating an atomic transaction that burns and reallocates the netted quantities and invokes the blockchain-based smart contract or other traditional rail payments (para [0998]; via  FERC requires that the settlement credits provide at point where it occurs; so then settlement information follows the transaction; most preferably, according to the system, settlement occurs in real time or near real time. as in financial transactions or other commodity transactions, such as for natural gas supply…).

	Regarding claim 2, Tran discloses wherein the custodian module further is configured to perform operations comprising: performing arbitrary payment transactions between blockchain ledger addresses (para [0131]; via  Because smart contracts provide a low-cost way of ensuring that the transactions are reliably performed as agreed upon, they will enable new kinds of businesses, from peer-to-peer renewable energy trading to automated access to vehicles and storage units …).
	Regarding claim 3, Tran discloses wherein the consensus algorithm comprises on of a just-in-time consensus algorithm (para [0204]; via  After a Blockchain stock transaction (i.e., a message indicating a change of ownership) is broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for that Blockchain token and the first valid transaction or order is accepted. Verification of a transaction is based on mutual consensus among the nodes …).
	Regarding claim 4, Tran discloses wherein the atomic swap module is further configured to perform one or more of the following operations: performing a credit check against an unspent output set totals for users in question; and receiving as blockchain transactions or creating blockchain transactions that spend the unspent output associated with the users in question (para [0882]; via  Credit models may blend demographic and financial information input by the borrower that is reflective of a borrower's ability to pay and credit history …).
	Reg claim 5, Tran discloses wherein obtaining the signing of the transactions with a private key as performed by the atomic swap module occurs via (1) the trader module performing a delegated signing with a supplied private key from the trader; or (2) sending the transactions to the trader module for signing by the private key (para [0202]; via the private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens,).
	Reg claim 6, Tran discloses wherein ensuring that the atomic swap changes ownership of the assets as performed by the atomic swap module further comprises calling a governance blockchain node which validates transactions and changes status of mempool transactions and invoking a two-phase commit protocol with custodial distributed blockchain ledgers related to affected unspent output (para [0202]; via the transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction …).
	Reg claim 7, Tran discloses wherein the order entry system is configured to perform operations comprising: performing a real-time pre-trade credit check; entering bids and offers or request for quote or otherwise negotiating pricing; submitting orders to the matching engine (para [0915], Fig. 14H; via a request module 612 in the lending system 108 receives a request from a user to borrow money. The request may be an explicit indication by the user (e.g., checking a "lend to me" box or bidding for the amount to be lent/received this month by an eligible member) or an implicit indication inferred by the request module 612 …).
	Reg claim 8, Tran discloses wherein the order entry system is further configured to perform operations comprising: connecting to a credit engine and margin engine and performing calculations for determining a client buying power (para [0830]; via   If the system determines that the user has an adequate level of credit worthiness, i.e. a credit score that is above a minimum threshold level, the user is then allowed to apply for membership in the RCA …).
	Reg claim 9, Tran discloses wherein the order entry system is further configured to perform operations comprising: performing one- way payment orders (para [0946]; via For example, loaning an item to another user in the social network may create a one-way connection, for example, designating the recipient as a follower of the group …).
	Reg claim 10, Tran discloses wherein the matching engine is configured to perform operations comprising: receiving quotes and orders from third parties; and executing order matches in lit book or dark book or both (para [0715]; via  Based on the market, premium quotes can be obtained from one or more insurance subsystems related to one or more insurance brokers. In addition, rates can be decreased where the granular information can be provided to an advertising system, in one example …).
	Reg claim 10, Tran discloses wherein the matching engine is configured to perform operations comprising: receiving quotes and orders from third parties; and executing order matches in lit book or dark book or both (para [0715]; via  Based on the market, premium quotes can be obtained from one or more insurance subsystems related to one or more insurance brokers. In addition, rates can be decreased where the granular information can be provided to an advertising system, in one example …).

	Reg claim 11, Tran discloses wherein the matching engine is further configured to perform operations comprising: 
	maintaining and publishing an order book; and aggregating outside order books and routing orders to the outside order books for execution (para [0199]; via  the wallet is a software and/or hardware component for facilitating market transactions, securely storing Blockchain tokens on multiple Security/share [e.g., via one or more private keys], and providing other technology such as generating and maintaining cryptographic keys, generating local and network messages, generating market orders, updating ledgers, performing currency conversion, and providing shareholder management functions such as voting and allowing access to secured corporate information for corporate management transparency [real-time balance sheet and income statement and any required regulatory disclosures such as insider trading or lawsuits], for example …).

	Reg claim 12, Tran discloses a virtual custodian module configured to perform operations comprising: 
	interacting via a wallet with the blockchain-based smart contract for time-locked transactions related to an atomic swap; and facilitating the atomic swap between smart contract-held assets and the custodian module with assets on distributed blockchain ledgers (para [0197]; via  In one or more embodiments, the described technology adapts and/or generates cryptographic wallet which holds a new cryptographic currency [i.e., an Ether, bitcoin, or token] and corresponding cryptographic protocol for exchanging items of value between nodes on a peer-to-peer network …).
	Reg claim 13, Tran discloses wherein the system is configured to perform operations comprising: lending as an on-chain reposition transaction wherein the on-chain reposition transaction that is expected to be and can be forced to be unwound with a countervailing transaction based on collateral and risk rules (para (0018), Fig.1A; via an advantage with such a solution is that the advertiser may provide revenue offsetting all or a portion of the cost for the transmission of the comparison result from the sport device 9 to the remote device 19, 16 …).
	Reg claim 14, Tran discloses wherein the system is further configured to perform operations comprising: performing programmatic intraday borrowing based on preset rules and preferences managed within the trader module (para [0803]; via receiving a request for lending an item; generating as contract terms an owner identifier that has the right to use and lend the item, an identifier of the item, and the lendable  number of times of the item; a borrower identifier specified by the owner, and a lending period matching the borrower identifier; and  unlocking the item for use during the lending period according to contract terms …).
	Reg claim 15, Tran discloses wherein the system is further configured to perform operations comprising: executing on the blockchain network between assets on different distributed blockchain ledgers at one of more custodian modules (para [0984]; via  Energy flows are monitored by built-in metering devices and recorded together with reservation information, including time, seller, buyer, price, energy source, energy amount, among others. These records are in the distributed ledger or block chain and will be like a bankbook for ordinary financial transactions …).
	Reg claim 16, Tran discloses wherein the system is integrated with a decentralized exchange and both puts liquidity into the decentralized exchange and takes liquidity off of the decentralized exchange (para [0121]; via In some embodiments, the described technology provides a peer-to-peer cryptographic currency trading method for initiating a market exchange of one or more Blockchain tokens in a virtual wallet for purchasing an asset (e.g., a security) at a purchase price …).
	Reg claim 17, Tran discloses wherein the system is further configured to perform operations comprising: maintaining atomic swaps between the blockchain-based smart contract and the custodian distributed blockchain ledger (para [0772]; via a Provider devised hedging portfolio may be comprised of a variety of different types of holdings in various implementations that may include but are not limited to equities, debts, derivatives, synthetics, notes, stocks, preferred shares, bonds, debentures, options, futures, swaps, rights, warrants, commodities, currencies, long and/or short positions, ETFs, and/or other assets or investment interests …).
	Reg claim 18, Tran discloses wherein the blockchain network comprises: one or more governance modules with a governance module blockchain node; a plurality of custodian modules with a custodial module blockchain node; a plurality of blockchain ledgers per custodian module; a plurality of trader modules; and a peer-to-peer messaging capability, wherein the blockchain network implements the consensus algorithm and uses a transaction broadcasting protocol and a privacy level (para [0119]; via  Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement …).
	Reg claim 19, Tran discloses a blockchain network comprising: 
	a first blockchain node at a governance module of an exchange network (para (0197]; via In one or more embodiments, the described technology adapts and/or generates cryptographic wallet which holds a new cryptographic currency (i.e., an Ether, bitcoin, or blockchain token) and corresponding cryptographic protocol for exchanging items of value between nodes on a peer-to-peer network …); 
	a second blockchain node at a custodian network that holds financial assets, wherein the custodian network comprises a plurality of custodian modules that each create blockchain ledgers, receive requests to tokenize assets, tokenize the assets on the blockchain ledgers into tokens, receive redemption requests for the tokens, burn the tokens off the blockchain ledgers (para [0119]; via  Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement …),
	perform atomic transaction commitment and perform net settlement computations based on trading transactions in blocks (para (0327], Fig. 14A,  shows an exemplary smart contract agent running in electronic agents that carry out transactions …); 
	a plurality of blockchain ledgers per custodian module of the plurality of custodian modules, wherein each created blockchain ledger of the plurality of blockchain ledgers records transactions per asset, credit line or other instrument (para [0310]; via  In some embodiments, the transaction register includes a block chain. In one embodiment, the block chain is a transaction register that records one or more new secured transactions in a data item known as a block …); 
	a messaging component (para [0944], Fig.14H; via  Each of the users that is not selected as a recipient, either because they were not the first to respond or because they did not meet some other criteria, and thus, are not selected as the one of the plurality of potential borrowers who is allowed to borrow the item may receive a consolation message generated by a messaging module 632,); and 
	a consensus algorithm operating on the first blockchain node and the second blockchain node that uses the messaging component to reach a common agreement about a present state of the plurality of blockchain ledgers (para [0204]; via  After a Blockchain stock transaction (i.e., a message indicating a change of ownership) is broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for that Blockchain token and the first valid transaction or order is accepted. Verification of a transaction is based on mutual consensus among the nodes …).
	Regarding claim 20, Tran discloses a method comprising: 
	receiving, from a first trading module associated with a first trader, a first new order (para [0200]; via Based on the orders, the described technology generates the appropriate transaction messages, which are broadcast to the network for authentication and verification…); 
	submitting the first new order to a matching engine (para [0201]; via the described technology, in various embodiments, implements an atomic commitment protocol, such as a two-phase commitment protocol, to ensure that both traders are ready to send their respective transaction messages…); 
	receiving, from a second trading module associated with a second trader, a second new order (para [0200];via  Based on the orders, the described technology generates the appropriate transaction messages, which are broadcast to the network for authentication and verification…);
	submitting the second new order to the matching engine (para [0201]); via the described technology, in various embodiments, implements an atomic commitment protocol, such as a two-phase commitment protocol, to ensure that both traders are ready to send their respective transaction messages…);
	determining at the matching engine whether there is a match between the first new order and the second new order to yield a determination (para [0310]; via   Each block created in the block chain 206 may contain a record or transaction describing one or more addresses that receive an incentive, such as product or service, as the result of successfully mining the block 206b…); and 
	if the determination is a match, the method comprises: checking a first balance of the first trader at a blockchain ledger associated with a governance node of an exchange network (para [0119]; via  Blockchain token ownership is immediately transferred to a new owner after authentication and verification, which are based on network ledgers within a peer-to-peer network, guaranteeing nearly instantaneous execution and settlement,); 
	checking a second balance of the second trader at the blockchain ledger associated with the governance node of the exchange network (para [0755], Fig. 13A   Note that the GavCoin is all "stored" as entries in the GavCoin contract's database; the word “account” in the context of step 6 simply means that there is a data entry in the GavCoin contract storage with a key for the bet contract's address and a value for its balance…); 
	receiving a first signed request from the first trading module authorizing a trade associated with the first new order and the second new order (para [0320]; via  In some embodiments, the method may further include, after the step of generating the first transfer record: displaying at the user interface a payment request; and determining whether a user payment has been remitted before proceeding with the step of executing…); 
	receiving a second signed request from the second trading module authorizing the trade associated with the first new order and the second new order (para [0915], Fig. 14H; via a request module 612 in the lending system 108 receives a request from a user to borrow money. The request may be an explicit indication by the user (e.g., checking a "lend to me” box or bidding for the amount to be lent/received this month by an eligible member) or an implicit indication inferred by the request module 612…); 
	submitting, to accomplish the trade, a first atomic swap request to the blockchain ledger associated with the governance node; submitting, to accomplish the trade, a second atomic swap request to a blockchain ledger associated with a first custodian node associated with the first trader; submitting, to accomplish the trade, a third atomic swap request to a blockchain ledger associated with a second custodian node associated with the second trader (para [0197]; via   in one or more embodiments, the described technology adapts and/or generates cryptographic wallet which holds a new cryptographic currency [i.e., an Ether, bitcoin, or blockchain token] and corresponding cryptographic protocol for exchanging items of value between nodes on a peer-to- peer network…); and 
	confirming the first atomic swap request, the second atomic swap request and the third atomic swap request (If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers (para [0276], Fig. 13G; via  as explained	above), the receiver is recorded in the ledgers as the new Blockchain token 329 authorized owner of the medical information…).

 Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
GEORGEIDIS et al (US 2018/0137512 A1) discloses NODE Authentication.
Wilson, JR et al (US 2017/0103391 A1) discloses Digital Asset Intermediary Electronic Settlement Platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


								/BRUCE I EBERSMAN/                                                                                                                    Primary Examiner, Art Unit 3698